                                                                                                                                                         n
"' · Ao 24SB (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                  Page 1of1   f...


                                           UNITED STATES DISTRICT COURT
                                                    SOUTHERN DISTRICT OF CALIFORNIA

                           United States of America                                  JUDGMENT IN A CRIMINAL CASE
                                                                                     (For Offenses Committed On or After November I, 1987)
                                      v.

                            Saul Romero-Anastacio                                    Case Number: 3:19-mj-21549

                                                                                     Paul W. Blake
                                                                                     Defendant's Attorney


      REGISTRATION NO. 93357408
      THE DEFENDANT:
       IZI pleaded guilty to count(s) 1 of Complaint
                                                  ~~~~~~~~~~~~~~~~~~~~~~~~~~~




       D was found guilty to count(s)
         after a plea of not guilty.
         Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
      Title & Section                      Nature of Offense                                                           Count Number(s)
      8:1325                               ILLEGAL ENTRY (Misdemeanor)                                                 1

       D The defendant has been found not guilty on count(s)                  ~~~~~~~~~~~~~~~~~~~-




       0 Count(s)                                                                     dismissed on the motion of the United States.

                                                  IMPRISONMENT
             The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
      imprisoned for a term of:

                                      D TIME SERVED                             ®            12.0                         days

       IZI   Assessment: $10 WAIVED IZI Fine: WAIVED
       IZI   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
       the   defendant's possession at the time of arrest upon their deportation or removal.
        D    Court recommends defendant be deported/removed with relative,                          charged in case


           IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
      of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
      imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
      United States Attorney of any material change in the defendant's economic circumstances.

                                                                                    Wednesda~ril10, 2019
                                             r - - - - · - - - - - - _ _ , D a t e of Imposition of Sentence

                                                         FJL~ED
          . d
      Rece1ve
                    DUSM
                              _./~'
                          _....-:-·,.;:.
                     /:....~..--:·
                             D
                                                          APR 1 O2019
                                               CLERX, U}'. f'!31TlCT COURT
                                             SOUTHERii D.;:J iiiiGT OF CALIFORNIA
                                                                                    HMLtLOCK
                                                                                    UNITED STATES MAGISTRATE JUDGE

                                             BY          · - - - - - DEPUTY
      Clerk's Office Copy                                                                                                        3:19-mj-21549
